Citation Nr: 1137211	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-28 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a claimed right adrenal gland growth.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO.   

In May 2010, the Board remanded to case to the RO for additional development of the record.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or finding referable to a right adrenal gland adenoma in service or for many years thereafter.  

 2.  The Veteran's lay assertions are not competent evidence for the purpose of linking the onset of the claimed right adrenal gland adenoma to any documented exposure to asbestos, Agent Orange or diesel fuels or other chemical during his period of active service.  

3.  The claimed right adrenal gland adenoma is not shown to be etiologically related to any reported toxic exposure, including that involving Agent Orange, during service or to be due to another event or incident of the Veteran's period of active is service.  


CONCLUSION OF LAW

The Veteran's disability manifested by a right adrenal gland adenoma is not due to a disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein or to be due any presumed Agent Orange exposure.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in July 2008, and September 2008, prior to the initial adjudication of the claim.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in July 2008.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  

Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is a harmless deficiency.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

In a June 2010 letter, the RO asked the Veteran to identify any pertinent treatment records.  The Veteran did not identify any outstanding evidence.  There is no identified relevant evidence that has not been obtained for review.  A VA examination was performed in October 2010 in order to obtain medical evidence as to the nature and etiology of the claimed adrenal adenoma.  

As will be discussed, the Board finds that there is no reasonable possibility that further assistance would aid in substantiating any of this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court is stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The Veteran asserts that his right adrenal gland adenoma is related to his exposure to hazardous materials while serving on active duty in Korea.  He reports being exposed to asbestos, Agent Orange and diesel fuel and other chemical during service.  

The medical evidence shows that the Veteran was found to have a mass of the right adrenal gland many years after service.  See the July 2007 and March 2008 CT scan reports.   

The service treatment records show that the Veteran was noted to have cystitis upon entry into service in August 1969.  A September 1970 service treatment record indicates that the Veteran had a possible bladder infection.  He had pain with urination. Additional tests were ordered.  A February 1971 service treatment record indicates that the Veteran had recurrent bladder infections for three years.  The impression was that of nonspecific urethritis or possible cystitis.  

The Veteran's own lay assertions that the right adrenal gland adenoma is medically related to service may be afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise.  Lay hypothesizing, particularly in the absence of any supporting medical authority, serves no constructive purpose and need not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

The Veteran, as a layperson, is competent to report observable symptoms or observable events.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, in this case, the right adrenal adenoma is not capable of observation by a layperson since this mass cannot be detected without diagnostic testing such at an x-ray examination or a computed tomography (CT) scan.  

The Veteran in this regard has submitted no competent evidence to support his lay assertions for the purpose of linking the claimed right adrenal adenoma to any event or incident of his service.  

In fact, there is probative evidence of record which establishes that the current right adrenal adenoma is not related to any injury or event incurred during the Veteran's period of active duty.

In October 2010, VA obtained a medical opinion as to whether the Veteran's current right adrenal gland mass was related to the Veteran's period of active duty including the genitourinary symptoms in service.  The examiner reviewed the service treatment records and the claims file in addition to examining the Veteran.  
The examiner concluded that the Veteran did not have any specific pathologic diagnosis because there was no treatment or other investigations and he had not had a biopsy.  

The examiner stated that, based upon review of the literature and upon the diagnostic test reports in the claims file, the most likely diagnosis was adrenal adenoma or adrenal "incidentaloma."  The examiner noted that incidentaloma means that it was found during testing for nonrelated issues.  

The examiner further opined that the right adrenal adenoma did not appear to be related to any event or incident in service.  Significantly, the examiner added that there was nothing on review of the medical records from service that would cause this incidental right adrenal adenoma.  

The examiner stated that the complaints the Veteran during active duty had nothing to do with an adrenal adenoma.  The examiner noted that the Veteran had a bladder infection and another transmitted disease, neither of which are likely to cause any type of issue involving the adrenal gland.  

The examiner stated that a review of the current medical literature shows that the cause of adrenal gland adenoma is unknown.  The examiner stated that genetics were thought to play into this.  The examiner indicated that the exact etiology remained unknown and that, upon review of the medical literature, he could not find any etiologies related to toxic exposure based on the reliable, well grounded, and well founded medical sources.  

The Board notes in this regard that an adrenal gland adenoma is not one of the chronic diseases that have linked to Agent Orange exposure by the applicable regulations.  

As noted, the Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the October 2010 VA medical opinion to have great evidentiary weight in this case.  The VA medical reviewer considered the claims folder including the service treatment records, the Veteran's medical history, and current medical literature in arriving at the medical opinion.  

The Veteran has not submitted any competent evidence of a nexus between the claimed right adrenal adenoma and any genitourinary symptoms or other event during his period of active service.  

The Veteran's lay assertions themselves are not sufficient to establish continuity of symptomatology since service because the right adrenal adenoma is not capable of observation by a layperson.  The Veteran's lay assertions are not sufficient to establish a medical nexus between the right adrenal adenoma and service.  

Also, as noted, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence which establishes that the Veteran has medical expertise and therefore, his statements which relate the right adrenal adenoma to his period of service are not competent.  

In summary, as the preponderance of the evidence is against the Veteran's claim, service connection for right adrenal adenoma must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for right adrenal gland adenoma is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


